*119CONCURRING OPINION BY
WECHT, J.
I concur in the result reached by the learned majority. Nonetheless, I differ with its analysis. I believe that, applying the totality of the circumstances to the basic factual scenario presented in this case, a general rule should emerge that protects the privacy rights of this Commonwealth’s drivers while providing police with the guidance necessary constitutionally to detect unlicensed individuals driving on our roads.
Conducting traffic stops is a substantial aspect of many police officers’ daily duties. Through these efforts, police officers often become familiar with certain drivers, and with the status of those individuals’ driver’s licenses. Often, a police officer learns, through a variety of circumstances, that a particular driver either does not have a valid operator’s license, or that the license is suspended due to previous traffic infractions, including driving under the influence of alcohol or drugs (“DUI”). Instantly, Officer Mazza learned approximately thirty days before the traffic stop that occurred in this case that Appellant’s license was suspended because of a prior DUI. The officer did not know when the suspension commenced, when it was to terminate, or whether Appellant had taken the requisite steps to effectuate restoration of his driving privileges.
To stop a vehicle, a police officer only needs reasonable suspicion of a motor vehicle violation. See 75 Pa.C.S. § 6308(b). This case raises one heretofore unresolved problem that police officers face in these circumstances: How much time must pass after learning that the driver was not properly licensed before reasonable suspicion no longer exists that the same driver is operating a vehicle without a valid license? The majority holds that the thirty days that passed in this case was not sufficient to defeat Officer Mazza’s reasonable suspicion that Appellant continued to drive with a suspended license. Majority Opinion (“Maj. Op.”) at 118. With this finding, I agree.
However, I disagree with the majority’s holding that “[bjecause our Supreme Court has consistently emphasized that the totality of the circumstances must be considered when evaluating whether an officer had reasonable suspicion to effect a traffic stop, we cannot adopt a bright-line rule that separates fresh knowledge from stale information for purposes of the present constitutional inquiry.” Maj. Op. at 117. I do not dispute this holding generally, as it is necessary to resolve most search and seizure cases. At times, though, certain standards are unworkable in practice and unnecessarily complicate things for police officers, litigants, and the courts. This is one such situation.
The fact of the matter is that, in time, Pennsylvania case law will approach establishment of a specific line for the inquiry at hand. As the majority notes, our case law currently establishes only outer boundaries of what is constitutionally permissible under these circumstances. At one end, reasonable suspicion exists when a police officer learns that a driver’s license is suspended immediately before the traffic stop. See Commonwealth v. Hilliar, 943 A.2d 984, 989-90 (Pa.Super.2008). On the other end, reasonable suspicion does not exist to stop a driver when the officer last confirmed the suspension approximately three years before the traffic stop. See Commonwealth v. Stevenson, 832 A.2d 1123, 1130-31 (Pa.Super.2003). As cases with the basic fact pattern presented by this case come before our courts, the gap slowly will be closed by our decisions, until it is so narrow that it amounts to a bright line.
I would head off years of uncertainty by drawing that line today. Presently, a po*120lice officer acting within the now-existing boundaries is left to guess whether reasonable suspicion exists, and thus whether that officer can validly effectuate a traffic stop. For instance, does an officer have reasonable suspicion if the suspension information was obtained one year before the stop? Six months? Two months? The majority does not resolve this problem in terms that provide any broader guidance. The failure to do so leaves police officers in the unenviable position of having to guess when courts will find that enough time has passed to render the officer’s information stale. In turn, the Commonwealth’s drivers may be subjected to unreasonable seizures of them persons and vehicles as a result of the uncertainty. A clear rule would alleviate these dangers.
The majority’s decision merely moves the line in our case law from immediately before the stop to thirty days after learning of the driver’s suspension. But a two and one-half year gap remains. I would alleviate this uncertainty by setting the outer boundary of freshness at thirty days, which is the shortest DUI-related suspension an individual may receive. See 75 Pa.C.S. § 3807(d)(2) (minimum DUI suspension when ARD conditions are met). In my view, it is reasonable for a police officer who knows that a driver’s license is suspended to believe that the suspension continues for the minimum period of time a license can be suspended under the circumstances at hand as understood by the officer. However, without more, including when the suspension started, its exact duration, and its termination date, anything beyond thirty days constitutes mere conjecture. Such speculation runs afoul of the general principle that, to demonstrate reasonable suspicion, a police officer must be able to point to “specific and articulable facts” leading that officer to believe criminal activity is afoot. Commonwealth v. Holmes, 609 Pa. 1, 14 A.3d 89, 95 (2011) (quoting Commonwealth v. Melendez, 544 Pa. 328, 676 A.2d 226, 228 (1996)).
The general rule that I would propose is based upon the minimum suspension that could apply under these circumstances. In other circumstances, the line may need to be drawn at a different juncture. If an officer has specific knowledge that a driver’s license is suspended for an offense that carries a different minimum penalty, the line must be adjusted accordingly. By way of example, if an officer knows that a specific driver’s license was suspended for refusing a post-DUI blood test, a violation that carries a minimum one-year suspension,1 in my view, the totality of the circumstances could not result in a reasonable suspicion finding beyond one year of the date of acquiring the relevant knowledge.
To be clear, I am not advocating abandonment of the totality of the circumstances test. Rather, as we apply it to the cases that will continue to come before this Court, it is inevitable that a distinct line will emerge. In my view, the totality of the circumstances in the instant case, in which the officer’s suspicion is based solely upon the knowledge of a prior suspension, do not establish a reasonable suspicion beyond thirty days. My view is limited to circumstances in which, without more, a police officer observes a person driving whom the officer knows did not have a valid driver’s license at some point in the recent past, as was the case here. The rule I propose would not apply strictly when, for instance, the officer has more specific knowledge about the duration of the suspension, or where other facts contribute to create reasonable suspicion. Moreover, the rule I propose would have at best limited utility where the police *121officer does not have precise knowledge of the exact date he learned of the driver’s suspension. Under such circumstances, the more conventional and typically fluid totality of the circumstances test should apply.
I must also observe that the problems that these specific situations cause could be alleviated by a routine police procedure. These cases, in part, are defined by the fact that the officer knows the identity of the driver. The police officer, when practicable and safe while following the suspected vehicle, can ascertain the status of the driver’s license status by utilizing the computer attached to the police cruiser’s dashboard, or seeking outside assistance by radio. Of course, the law does not require police officers to take this simple step, because to do so would amount to requiring probable cause to suspect unlicensed driving before stopping a vehicle. Our law is clear that only reasonable suspicion is required. Nonetheless, where practicable, this simple step could prevent the police from relying upon their prediction whether the information they had at the time would later be ruled to be stale by a suppression court. More importantly, it would reduce the possibility of unconstitutional seizures of properly licensed drivers.
In circumstances such as those presented in this case, I believe the totality of the circumstances establish a reasonable suspicion only up to thirty days. This eliminates the police speculation that our cases currently require. Because the majority declines to set such a line, but correctly finds that the information in this case was not stale, I concur only in the result.

. 75 Pa.C.S. § 1547(b)(1)(i).